DISMISS and Opinion Filed September 11, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00676-CV

                           BANK OF AMERICA, N.A., Appellant
                                         V.
                            TFHSP LLC, SERIES 04, Appellee

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 79814

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       On July 7, 2014, the Court granted appellee’s motion for mediation and appointed Jay

Zeleskey as mediator. On August 15, 2014, the Court received a letter from Mr. Zeleskey

informing us that the parties have settled this case. By letter dated August 21, 2014, we

informed the parties that, in light of the settlement, we would dismiss the appeal in ten days

unless we heard otherwise. As of today’s date, the Court has not received any response from the

parties. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(c).



140676F.P05

                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

BANK OF AMERICA, N.A., Appellant                  On Appeal from the 196th Judicial District
                                                  Court, Hunt County, Texas.
No. 05-14-00676-CV       V.                       Trial Court Cause No. 79814.
                                                  Opinion delivered by Chief Justice Wright.
TFHSP LLC, SERIES 04, Appellee                    Justices Lang-Miers and Brown,
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee TFHSP
LLC, SERIES 04 recover its costs of this appeal from appellant BANK OF AMERICA, N.A..


Judgment entered September 11, 2014




                                            –2–